Title: To James Madison from André Limozin, 10 January 1788
From: Limozin, André
To: Madison, James


Most Honored Sir
Havre de Grace 10 Janry 1788
I have the honor to inclose you a large Bundle of Papers sent to my Care by his Excellency Thoms Jefferson Ambassador of the US at the Court of Versailles to be Forwarded to you. I comply with a very great pleasure with his Excellency’s orders, Since it procures me the opportunity to assure you that I have the honor to be with the highest regard Most Honored Sir Your most obedt Hble Servt
Andr Limozin
I have the honor to inclose you likewise Charles Jenkin’s Bill of Lading for 3 Boxes Books sent to me by our said Mutuall worthy Friend Thoms Jefferson Esquire.
